HOFFMAN, Judge
ORDER
The Court has reviewed the papers filed by Andrew J. Perez in support of his “Petition For The Writ of Habeas Corpus”. It is apparent to the Court that the petitioner as he states “in propria persona” has misconceived the purpose for which a writ of habeas corpus is issued i.e. for the benefit of all persons who may be deprived of their liberty without sufficient cause.
To secure the return of personal property the relief open to the petitioner is covered by Chapter 23 of Title 5 *142Section 211 at page 105 of Volume 1A of the Virgin Islands Code.
Rather than dismissing the petition the Court will consider it a complaint in replevin and authorize the filing of an amended pleading within twenty days in conformity with the provisions of Chapter 23 herein above referred to.